                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                       NO. 4:20-CV-230-FL


 DANIEL J. WILLIS,                                )
                                                  )
                        Plaintiff,                )
                                                  )
       v.                                         )
                                                  )
                                                                         ORDER
 JONES COUNTY BOARD OF                            )
 ELECTIONS and NORTH CAROLINA                     )
 STATE BOARD OF ELECTIONS, and/or                 )
 their successors,                                )
                                                  )
                        Defendants.               )



       This matter is before the court upon plaintiff’s motions to dismiss his appeal and for refund

of fees incurred filing that appeal (DE 35). The court grants plaintiff’s motion to dismiss his appeal

and grants in part and denies in part his motion for refund.

       Rule 42(a) of the Federal Rules of Appellate Procedure allow a district court to “dismiss

the appeal on the filing of a stipulation signed by all parties or on the appellant’s motion with

notice to all parties” as long as the appeal has not yet been docketed by the circuit clerk. Plaintiff

has satisfied the latter of the conditions by filing the instant motion and doing so before the circuit

clerk docketed is appeal. Accordingly, his appeal is DISMISSED.

       The $505.00 fee paid by plaintiff is in part a $500.00 fee for docketing the appeal in the

United States Court of Appeals for the Fourth Circuit and in part a $5.00 filing fee for the notice

of appeal. Local Rules of the Fourth Circuit 3(a). Where plaintiff’s case has not yet been docketed
by the circuit clerk, a refund of the $500.00 fee is proper. However, plaintiff has not shown that

the filing of the notice of appeal was erroneously paid in such a manner to warrant refund.

        For the foregoing reasons, plaintiff’s motion to dismiss appeal is GRANTED. The clerk

is DIRECTED to terminate plaintiff’s notice of appeal. Plaintiff’s motion for refund of fees is

GRANTED IN PART and DENIED IN PART. The clerk is DIRECTED to issue a partial refund

to plaintiff in the amount of $500.00, representing the fee paid for docketing the appeal, but not

the fee for filing the notice of appeal.

        SO ORDERED, this the 21st day of June, 2021.



                                                            _____________________________
                                                            LOUISE W. FLANAGAN
                                                            United States District Judge
